SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Oil and Natural Gas Production on June Rio de Janeiro, Jully 10 th , 2015 – Petróleo Brasileiro S.A. – Petrobras announces that, on June 2015, its oil and natural gas production was 2 million 746 thousand barrels of oil equivalent per day (boed), in Brazil and abroad, 0.7% lower than the volume produced on May (2 million 766 thousand boed) and 4.3 % superior to the volume produced on June 2014 (2 million 633 thousand boed). Oil and gas production in Brazil Petrobras total oil and gas production was 2 million 553 thousand boed, 0.1% lower than previous month (2 million 574 thousand boed). The Company´s exclusive oil production in Brazil was 2 million 88 thousand barrels of oil per day (bdp), 1.1% lower than in the previous month (2 million 111 thousand bpd). Such reduction is mainly due to the bigger quantity of platforms´ scheduled maintenance shutdowns on June. Petrobras own natural gas production in Brazil, excluding the liquefied volume, was 73 million 886 thousand m
